PER CURIAM.
The final order dismissing appellee Kent Insurance Company as a party defendant on the basis of section 627.7262, Florida Statutes (Supp.1982) (the “non-joinder” statute), is reversed upon authority of VanBibber v. Hartford Accident & Indemnity Insurance Co., 439 So.2d 880 (Fla.1983),- since the incident giving rise to this action occurred prior to October 1, 1982, the effective date of the statute.
REVERSED.
GLICKSTEIN and HURLEY, JJ., and OWEN, WILLIAM C., Jr., Associate Judge, concur.